209 Ga. 811 (1953)
76 S.E.2d 400
NICHOLS
v.
NICHOLS.
18219.
Supreme Court of Georgia.
Submitted May 13, 1953.
Decided June 8, 1953.
James H. Dodgen, for plaintiff in error.
Alton L. Hawk, contra.
*812 HEAD, Justice.
1. An amendment to the wife's petition, alleging that the child of the parties had been born subsequently to the filing of the divorce action, and praying for permanent alimony for the support of the child, would have been germane to her action for divorce and alimony. Any lack of pleadings or prayers was cured by the judgment and decree, and that part of the judgment awarding alimony for the minor child is not void. Auld v. Schmelz, 199 Ga. 633 (2) (34 S. E. 2d, 860); Barbee v. Barbee, 201 Ga. 763, 768 (41 S. E. 2d, 126); Armstrong v. Armstrong, 206 Ga. 540 (57 S. E. 2d, 668); Guthas v. Guthas, 207 Ga. 177 (60 S. E. 2d, 370).
(a) It will be presumed that the judgment for alimony for the support and maintenance of the minor child was based on sufficient evidence. Moss & Co. v. Stokeley, 95 Ga. 675, 676 (22 S.E. 692); Mell v. McNulty, 185 Ga. 343, 344 (195 S.E. 181).
2. The trial judge did not err in finding the defendant in contempt of court for failure to make the payments for the support of his minor child.
Judgment affirmed. All the Justices concur, except Atkinson, P. J., not participating.